Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about November 10, 2004, which granted defendants’ respective motions and cross motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff allegedly sustained injury when she tripped and fell over a piece of wood protruding from a barricade used in the construction of a temporary pedestrian walkway at a construction site. However, photographs of the accident location taken shortly after plaintiffs fall do not show the alleged hazard and, in any event, defendants established that they had neither actual nor constructive notice of any such hazard (see Gordon v American Museum of Natural History, 67 NY2d 836 [1986]). Defendant Site Safety LLC’s manager inspected the subject walkway shortly before the accident and found it safe, and there is no evidence that Site Safety negligently performed its duties (see Doherty v City of New York, 16 AD3d 124 [2005]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Tom, J.P., Andrias, Marlow, Williams and McGuire, JJ.